Citation Nr: 0711575	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for claimed sinusitis, 
to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for claimed Barrett's 
esophagus with gastroesophageal reflux disease (GERD), to 
include as due to Agent Orange exposure.  

3.  Entitlement to service connection for claimed 
prostatitis.  

4.  Entitlement to special monthly compensation for loss of 
use of creative organ.  

5.  Entitlement to service connection for claimed right arm 
nerve damage.  

6.  Entitlement to service connection for a claimed bilateral 
high frequency sensorineural hearing loss.  

7.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO in San Diego, California.  

The veteran and his spouse testified before a Decision Review 
Officer (DRO) in a hearing at the RO in Boise, Idaho in 
February 2005.  

The issues of service connection for prostatitis and special 
monthly compensation for loss of use of creative organ are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
finding referable to sinusitis or Barrett's esophagus with 
GERD during his period of active service or for many years 
thereafter.

2.  The veteran currently is not shown to have a condition 
manifested by right arm nerve damage that is due to any event 
or incident of his active military service.  

3.  The currently demonstrated sinusitis and Barrett's 
esophagus with GERD are not shown to be due to any event or 
incident of the veteran's period of active service.  

4.The currently demonstrated left ear hearing disability and 
tinnitus are shown as likely as not to be due to noise 
exposure during the veteran's period of active service.  

5.  The veteran currently is not shown to have a right ear 
hearing disability for VA compensation purposes.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by sinusitis or 
Barrett's esophagus with GERD, is not due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  The veteran does not have disability manifested by right 
arm nerve damage due to disease or injury that was incurred 
in or aggravated by active service; nor may any be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a left ear hearing loss and tinnitus 
is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2006).  

4.  The claim of service connection for a right ear high 
frequency hearing loss must be denied by operation of law.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties and Applicable Regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examinations addressing his claimed disorders.  There is 
no indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in multiple letters.  By these letters, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued prior and subsequent 
to the appealed July 2003 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a February 2007 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, organic disease of the 
central nervous system, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


II.	Factual background

The Board notes the service medical records are devoid of 
complaints or findings referable to sinusitis, Barrett's 
esophagus with GERD, hearing problems or tinnitus.  The 
service medical records do contain a document that shows that 
the veteran was treated for right arm pain in April 1969.  

Subsequent to service from December 1992 to September 2002, 
the veteran is shown to have received treatment in a private 
medical facility for his various conditions.  

A January 1995 record documented a surgical procedure the 
veteran underwent for his sinus disability.  The record 
indicated the veteran first underwent sinus surgery in 1989.  
Since that time, the veteran had recurrent chronic sinusitis.  
The remaining records are replete with reference to treatment 
for Barrett's esophagus and GERD.  

In a May 2003 VA treatment record, the veteran reported a 
five year history of tinnitus.  He described a history of 
noise exposure as Special Forces operative in Vietnam.  

He also reported a history of sinusitis that seemed to be 
related to grass cuttings and other outdoor activities.  
Further he noted having a four year history of Barrett's 
esophagus; however he did not have hematemesis, weight loss 
or "dysphagia."  Further, he experienced symptoms 
associated with GERD that was relieved by the medications 
prilosec and nexium.  

Upon examination, the examiner opined that the sinusitis was 
more likely allergic rhinitis.  The veteran was advised to 
use flonase on a daily basis.  He was referred for an 
audiometric examination for his tinnitus and gastrointestinal 
consultation for his Barrett's esophagus and GERD.  

During a June 2003 VA audiometric examination, the veteran 
reported his history of military noise exposure.  The 
examiner noted that the veteran was not diagnosed with 
tinnitus until April 1999.  

The VA examiner also noted the veteran's history of sinusitis 
problems and opined it was a causative factor for the 
tinnitus.  The veteran reported difficulty hearing 
conversations in crowds and described the tinnitus as 
sounding like crickets.  

He reported having had military noise exposure from working 
around diesel and gas engines and machine gun fire without 
the use of hearing protection.  He reported using double 
hearing protection when subjected to occupational noise, but 
denied recreational noise exposure.  

He reported the onset of tinnitus as possibly as early as 
February of 1999, but most definitely present by April 1999.  
He described the tinnitus as a constant high pitched tone 
only in the left ear.  He also reported suffering from an ear 
infection two weeks previous to the examination associated 
with some otalgia.  

The examination showed findings of a moderate high frequency, 
sensorineural hearing loss in both ears with excellent word 
recognition.  The examiner opined that the hearing loss and 
tinnitus were not due to military service.  

The examiner noted that the tinnitus first onset in 1999 and 
that the record did not show hearing loss while in service.  
The examiner further stated that there was no scientific 
literature that would support a delay in onset or conclusion 
that military noise would occur with delay in the timing for 
the hearing loss and tinnitus to occur.  

In an October 2003 private treatment record, the veteran 
underwent an esophagogastroduodenoscopy (EGD) for his 
Barrett's esophagus with GERD.  EGD results showed Barrett's 
esophagitis with intestinal metaplasia and focal high grade 
glandular dysplasia.  Further, there was some subjectivity in 
grading the dysplasia, thus an outside consult was requested 
to confirm the grade of the dysplasia.  

In a February 2005 private medical opinion, the physician 
noted that he had been treating the veteran for the past year 
for problems involving the ears and sinuses.  The physician 
opined that the veteran's bilateral high frequency hearing 
loss and left sided tinnitus were more likely than not 
related to his military noise exposure.  

In an August 2005 VA examination, the examiner noted the 
veteran's history of complaints and treatment for a right arm 
injury in service.  The examiner observed that, following 
service, in medical records from 1993 to 2002, there was no 
mention of any history of right arm injury.  

The veteran reported that he injured his arm when he jumped 
from a helicopter, landing awkwardly and injuring his neck in 
Vietnam.  The next morning he awoke and had trouble moving 
his elbow.  He reported finally being treated for the right 
arm pain in April 1969 and then later receiving some sort of 
injection for the pain.  Following the injection, the pain 
was relieved.  He stated the pain continued during service, 
but he did not seek any more treatment.  After service, the 
veteran worked as a manager in heavy equipment.  

The veteran reported continued pain in the right upper arm 
which extended to the little finger.  He described the pain 
as intermittent.  He reported having an MRI in 2004 at the VA 
which showed a compression fracture at C4-C6.  He had no 
significant weakness in the right arm.  

He reported sensation in his right arm was normal except 
during periods of pain where he has numbness in the little 
finger.  There was no obvious muscle loss and the function of 
the right arm remained normal.  

The right arm condition did not affect activities of daily 
living except during flare-ups with pain or numbness in the 
arm which he reported happening 3-4 times a week lasting 1-2 
hours.  He also reported experiencing occasional numbness in 
the right arm while driving that extended to the little 
finger.  These episodes usually only lasted a few minutes and 
were relieved with movement of the neck in different 
directions.  

He stated that he had no pain or problems with his cervical 
spine and only mentioned it because previous physicians 
diagnosed him with compression fracture.  He had no loss of 
motion, no lack of endurance, and no difficulty in his job 
related to his neck condition.  He did report some pain and 
weakness after repeated movement of his neck.  

On examination, there was no gross deformity on inspection of 
the cervical spine.  There was no muscle loss in either arm.  
There was no limitation in range of motion in the cervical 
spine due to pain or stiffness.  The veteran did experience 
limitation in range of motion after repeated exercise due to 
fatigue, weakness and some extent pain.  However, he had no 
flares of pain in the neck.  

Neurological examination of the right arm showed muscle bulk 
and tone were normal.  There was no atrophy.  Strength was 
full in all extremities.  There was no loss of touch to pin-
prick, vibration, or proprioception.  

The examiner concluded that the symptoms were consistent with 
right sided cervical radiculopathy and cervical spondylosis 
with cervical herniated disc.  

Corresponding MRI results showed no acute fracture or 
compression deformity in the cervical spine.  However there 
was mild disc bulging at C4-C5 without significant spinal 
foraminal stenosis.  At C6-C7 there was left paracentral disc 
protrusion causing mild left side spinal stenosis.  
Additionally there were some mild degenerative changes of the 
cervical spine.  

The examiner opined that the veteran did have a disability 
affecting his right arm, correctly diagnosed as cervical 
radiculopathy.  However, given the record of sparse treatment 
for this condition, he could not relate this condition to 
service without resorting to mere speculation.  

During the August 2005 VA audiometric examination, the 
veteran was diagnosed with mild to moderately severe left ear 
high frequency sensorineural hearing loss.  The examiner 
noted that hearing in the right ear was considered within 
normal limits according to VA guidelines.  

The examiner opined that, since the veteran's hearing loss 
and tinnitus were not present until long after the veteran's 
military discharge, it was less likely than not that his 
hearing loss and tinnitus began with military noise exposure 
and more likely related to post military noise exposure 
and/or his history of sinusitis.  


III.	Sinusitis and Barrett's esophagus with GERD.  

In the present case, the veteran is shown to have had service 
in the Republic of Vietnam.  In this regard, the Board 
observes that VA regulations also provide that a veteran who 
had active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e), including soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).   

Despite the veteran's contentions, there is no competent 
evidence which indicates that either the claimed sinusitis or 
the Barrett's esophagus may be included as soft tissue 
sarcoma.  In this regard, the Board notes that Note 1 
provides a list of diseases considered soft tissue sarcoma 
and sinusitis and Barrett's esophagus are not diseases 
included as soft tissue sarcoma.  See 38 C.F.R. § 3.309(e).  

In the absence of competent evidence confirming the veteran 
has a disease included within the definition of soft tissue 
sarcoma, 38 C.F.R. § 3.307(a)(6)(ii) is not applicable, and 
the veteran's claim will only be addressed on a direct 
service connection basis in this decision.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As noted, a review of the veteran's service medical records 
shows no complaints of, or treatment for, sinusitis or 
Barrett's esophagus with GERD during service.  

A January 1995 private treatment record indicated the 
veteran's sinus problems dated back to 1989.  

The earliest evidence of record of Barrett's esophagus with 
GERD is a September 1997 private treatment record which 
indicated he had been having gastroesophageal reflux symptoms 
for 10 years.  

In this regard, the Board notes that the evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

To date, the RO has not afforded the veteran a VA examination 
in condition with either claimed condition.  Such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

Since there is no basis by which the veteran's claimed 
disorders can be linked to service, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  

Accordingly, based on this record, the claims of service 
connection for sinusitis and Barrett's esophagus with GERD 
must be denied.  


IV.	Right arm nerve damage

As noted, the service medical records showed that the veteran 
was treated for a right arm pain in April 1969.  Subsequent 
service records contain no notations indicating further 
complaints or symptoms pertaining to right arm pain.  

Additionally, the post-service medical records are negative 
for complaints or findings referable to a discrete right arm 
condition.  

During an August 2005 VA examination, the veteran was 
diagnosed with right sided cervical radiculopathy.  The 
examiner stated that he could not relate this condition to 
service without resorting to mere speculation.  

Thus, no medical evidence has been presented that links any 
current right arm disability or related symptoms to any event 
or incident of the veteran's service.  The veteran has 
presented various lay statements relating his current right 
arm disorder to service; however, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay assertions cannot constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

The veteran's claim of service connection for right arm nerve 
damage must therefore be denied.  


V.	Hearing loss and tinnitus.

With regards to the veteran's claims for bilateral high 
frequency hearing loss and left ear tinnitus, the Board 
observes that competent medical evidence has been presented 
both for and against the veteran's claims.  It is therefore 
the responsibility of the Board to weigh this evidence so as 
to reach a determination on the veteran's claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  

Given its review of the record, the Board finds the medical 
record to be in relative equipoise is showing as likely as 
not that the veteran's hearing problems and tinnitus are due 
to the exposure to increased noise levels during his period 
of service, including duty in the Republic of Vietnam.  

By extending the benefit of the doubt to the veteran, his 
currently demonstrated left ear hearing disability and 
tinnitus are due to disease or injury that was incurred in 
service.  

However, the Board finds in this regard that the veteran is 
not shown to have a right ear hearing disability for VA 
compensation purposes.  

The recent VA testing significantly showed decibel losses of 
15, 25, 25, 20 and 30 in the requisite frequencies with a 
discrimination ability of 96 percent correct.  These results 
do not meet the criteria for hearing disability in accordance 
with 38 C.F.R. § 3.385.  Accordingly, this claim must be 
denied by operation of law.  



ORDER

Service connection for sinusitis is denied   

Service connection for Barrett's esophagus with GERD is 
denied.  

Service connection for right arm nerve damage is denied.  

Service connection for a left ear hearing disability and 
tinnitus is granted.  

The claim of service connection for a right ear high 
frequency sensorineural hearing loss is denied.  



REMAND

During service, the veteran was seen on several occasions 
between May and June 1970 with complaints of urinary and 
bladder problems.  His July 1970 separation examination 
report, however, contained no notations indicating complaints 
or symptoms pertaining to a urinary or bladder problem.  

Despite the veteran's in-service symptomatology, and 
continued complaints, he has not been afforded a VA 
examination to date to ascertain the nature, extent and 
etiology of his claimed prostatitis.  

In this regard, the Board notes the decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in which the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

It is the judgment of the Board that such an examination is 
"necessary" in this case.  See 38 U.S.C.A. § 5103A(d).  

Given the nature of this requested development, the Board 
must defer further action as to the matter of special monthly 
compensation based on loss of a creative organ.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
prostate disorder since service.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any previously 
unidentified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his 
claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
prostate disorder.  The veteran's claims 
file should be made available to the 
examiner for review in conjunction with 
the evaluation.  All studies deemed 
necessary should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner should opine as to whether the 
veteran has a current prostate disability 
that at least as likely as not (e.g., a 
50 percent or greater likelihood) is due 
to disease or injury that was manifested 
during his period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  Following completion of all indicated 
development, the veteran's claim of 
service connection for a prostatitis and 
the issue of special monthly compensation 
for loss of use of creative organ should 
be readjudicated in light of the evidence 
of record.  If the determinations remain 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


